Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to a nucleic acid molecule, comprising a nucleotide sequence encoding a polypeptide carrier, wherein the polypeptide carrier is selected RBHBcAg-T carrier, TBHBcAg-T carrier and HBHBcAg- T carrier comprising variants of each of the aforementioned that is free of the prior art.  The closest prior art, citing Yang (Foreign Medical Sciences, Section of Biological products for Prophylaxis, Diagnosis and Therapy, 2002, 25(5):Abstract), “The icosahedral virus-like particle (VLP) formed by the recombinant Hepatitis B Virus (HBV) Core (HBc) can be considered as a basic type of non-infectious vector for foreign immune epitopes. Recombinant HBc particles are used to display immunodominant epitopes of various viral, bacterial and protozoal proteins. The practical utility of HBc particles as a carrier is achieved by its high level of synthesis and correct self-assembly capabilities in a heterologous expression system. The unusual alpha helix structure of the HBc shell membrane dimer unit is selectively assembled to an icosahedral with T=3 and T=4 symmetry and with a long and prominent spike. These findings have attracted increased interest in HBc VLPs. In particular, the tip of the spike appears to be the optimal target position for displaying a foreign sequence of up to 236 amino acid residues”.  Yang does not provide any motivation or teaching about how to obtain a protein carrier having such a specific structure and thereby achieve an effect of effectively inducing an immune response against HBV.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648